Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.
Claims 1, 10, 11, 13, and 20 are amended.
Response to Arguments
101 Rejection: The previous rejection of claims 1-20 under 35 USC 101 is hereby withdrawn in
view of the applicant’s amendments to the claim. 
103 Rejection: Applicants arguments are persuasive.  As a result, the 103 rejection has been updated with a new interpretation of the prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7,8, 12, 13, 14, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 20190014174 A1, hereinafter Wood) further in view of Chung et al. (US 20200293920 A1, hereinafter Chung) further in view of Jayaram et al. (US 20180075536 A1, hereinafter Jayaram).
With regard to claim 1, Wood discloses a data analytics system, comprising a first data store (Para 0019, content provider may be coupled to a content provider data store) accessible to multiple clients (Para 019, content provider data store stores electronic content items that may be provided to users); a second data store (Para 0020, content provider may be in communication with a remote storage server. The remote storage server
 may be coupled to a remote storage data store); and wherein the data analytics system is configurable to: 
in response to receiving first instructions from a first target system of a first client (Para 0025, option to store the electronic content item remotely is selected by the user), the first target system separate from the data analytics system: create a first pipeline between the first data store and the second data, the first pipeline configured according to the first instructions to generate a client-specific data object and store the client-specific data object in the second data store (Para 0025, the content provider server sends the electronic content item to the personal remote storage space, the connection between the content provider server and the personal remote storage space corresponds to the claimed first pipeline ); and in response to receiving second instructions from a second target system of the first client (Para 0088, client device sends request to stream or download an electronic content item from a personal remote storage space), the second target system separate from the data analytics system:
create a second pipeline between the second data store and the second target system, the second pipeline configured according to the second instructions to generate query results using, at least in part, the client-specific data object and provide the query results to the second target system (Para 0089-0090, electric content item is streamed or downloaded to the client device, the connection between the personal remote storage space and client device corresponds to the claimed second pipeline); completion of storing the client-specific data object in the second data store (Para 0085, the electronic content item is delivered).
Wood does not appear to explicitly teach teardown the first pipeline. In analogous art, Chung teaches teardown the first pipeline (Para 0122, environmental teardown in a pipeline). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the data analytics system of Wood to include tearing down the first pipeline, as taught by Chung. One of ordinary skill in the art would have been motivated to modify the data analytics system of Wood to include tearing down the first pipeline in order to ensure data processing stages are complete before a new stage begins, as suggested by Chung (Para 0122, endpoint returns an error if the data processing stages are still running).
Wood in view of Chung hereafter WC teaches teardown the second pipeline (Chung, Para 0122, environmental teardown in a pipeline) upon completing provision of the query results to the second target system (Wood, Para 0085, the electronic content item is downloaded). 
WC does not appear to explicitly teach an append-only first data store. In analogous art, Jayaram teaches an append-only data store (Para 024, data store 114 is an append only data store). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to include an append only data store, as taught by Jayaram. One of ordinary skill in the art would have been motivated to modify the method of Wood to include an append-only data store in order to ensure that data in the first data store cannot be deleted or modified, as taught by Jayaram (Para 0024, The immutable data cannot be deleted or modified.)
Regarding claim 2, WC in view of Jayaram, hereafter WCJ teaches the data analytics system of claim 1, Wood goes on to teach wherein the first pipeline is configured according to the first instructions to generate the client-specific data object (Para 0022, the content provider server receives a request to purchase an electronic content item) based on data from multiple distinct data sources in the append -only first data store (Para 0021, title, price, description, info about creator, reviews, availability, and so on).
Regarding claim 7, WCJ teaches the data analytics system of claim 1. Wood further teaches wherein the first pipeline is configured to associate a context with the client-specific data object (Wood, Fig 1. Provide Item Information, Provide Remote Storage Option).
Regarding claim 8, WCJ teaches the data analytics system of claim 8. Wood further teaches, wherein the context specifies at least one of the first client, information describing the first pipeline, or security information for the client-specific data object (Para 0038, the content provider server may request that the remote storage server set aside the personal remote storage space for the user).
Regarding claim 12, WCJ teaches the data analytics system of claim 1. Wood further teaches wherein the first target system and the second target system are the same target system (Fig 1. User 104).
Regarding claim 13, Wood discloses a first data store (Para 0019, content provider may be coupled to a content provider data store) accessible to multiple clients (Para 019, content provider data store stores electronic content items that may be provided to users); a second data store (Para 0020, content provider may be in communication with a remote storage server. The remote storage server may be coupled to a remote storage data store); and wherein the data analytics system is configurable to: in response to receiving first instructions from a first target system of a first client (Para 0025, option to store the electronic content item remotely is selected by the user), the first target system separate from the data analytics system: create a first pipeline between the first data store and the second data, the first pipeline configured according to the first instructions to generate a client-specific data object and store the client-specific data object in the second data store (Para 0025, the content provider server sends the electronic content item to the personal remote storage space); and in response to receiving second instructions from a second target system of the first client (Para 0088, client device send request to stream or download an electronic content item from a personal remote storage space), the second target system separate from the data analytics system:
create a second pipeline between the second data store and the second target system, the second pipeline configured according to the second instructions to generate query results using, at least in part, the client-specific data object and provide the query results to the second target system (Para 0089-0090, electric content item is streamed or downloaded to the client device); completion of storing the client-specific data object in the second data store (Para 0085, the electronic content item is delivered).
Wood does not appear to explicitly teach teardown the first pipeline. In analogous art, Chung teaches teardown the first pipeline (Para 0122, environmental teardown in a pipeline). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first pipeline system of Wood to include tearing down the first pipeline, as taught by Chung. One of ordinary skill in the art would have been motivated to modify first pipeline system of Wood to include tearing down the first pipeline after storing a client-specific data object in a second data store in order to ensure data processing stages are complete before a new stage begins, as suggested by Chung (Para 0122, endpoint returns an error if the data processing stages are still running).
Wood in view of Chung hereafter WC teaches teardown the second pipeline (Chung, Para 0122, environmental teardown in a pipeline) upon completing provision of the query results to the second target system (Wood, Para 0085, the electronic content item is downloaded).
WC does not appear to explicitly teach an append-only first data store. In analogous art, Jayaram teaches an append-only data store (Para 024, data store 114 is an append only data store). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wood to include an append only data store, as taught by Jayaram. One of ordinary skill in the art would have been motivated to modify the method of Wood to include an append-only data store in order to ensure that data in the first data store cannot be deleted or modified, as taught by Jayaram (Para 0024, The immutable data cannot be deleted or modified.)
Regarding claim 14, WC in view of Jayaram hereafter WCJ teaches the data analytics system of claim 13, wherein the first pipeline is configured according to the first instructions to generate the client-specific data object (Para 0022, the content provider server receives a request to purchase an electronic content item) based on data from multiple distinct data sources in the append -only first data store (Para 0021, title, price, description, info about creator, reviews, availability, and so on).
Regarding claim 18, WCJ teaches the data analytics system of claim 13, Wood further teaches wherein the first pipeline is configured to associate a context with the client-specific data object (Wood, Fig 1. Provide Item Information, Provide Remote Storage Option,), the context specifying at least one of the first client, information describing the first pipeline, or security information for the client-specific data object (Para 0038, the content provider server may request that the remote storage server set aside the personal remote storage space for the user).
	Regarding claim 19, WCJ teaches the data analytics system of claim 13. Wood further teaches wherein the second pipeline is configured according to the second instructions to provide virtualized access to an external data source and generate the query results using, at least in part, the virtualized access to the external data source (Para 0016, provide electronic content items to a personal remote storage space of an individual).
	Regarding claim 20, Wood discloses a first data store (Para 0019, content provider may be coupled to a content provider data store) accessible to multiple clients (Para 019, content provider data store stores electronic content items that may be provided to users); a second data store (Para 0020, content provider may be in communication with a remote storage server. The remote storage server
 may be coupled to a remote storage data store); and wherein the data analytics system is configurable to: 
in response to receiving first instructions from a first target system of a first client (Para 0025, option to store the electronic content item remotely is selected by the user), the first target system separate from the data analytics system: create a first pipeline between the first data store and the second data, the first pipeline configured according to the first instructions to generate a client-specific data object and store the client-specific data object in the second data store (Para 0025, the content provider server sends the electronic content item to the personal remote storage space); and in response to receiving second instructions from a second target system of the first client (Para 0088, client device sends request to stream or download an electronic content item from a personal remote storage space), the second target system separate from the data analytics system:
create a second pipeline between the second data store and the second target system, the second pipeline configured according to the second instructions to generate query results using, at least in part, the client-specific data object and provide the query results to the second target system (Para 0089-0090, electric content item is streamed or downloaded to the client device), completion of storing the client-specific data object in the second data store (Para 0085, the electronic content item is delivered).
Wood does not appear to explicitly teach teardown the first pipeline. In analogous art, Chung teaches teardown the first pipeline (Para 0122, environmental teardown in a pipeline). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first pipeline system of Wood to include tearing down the first pipeline, as taught by Chung. One of ordinary skill in the art would have been motivated to modify the first pipeline system of Wood to include tearing down the first pipeline in order to ensure data processing stages are complete before a new stage begins, as suggested by Chung (Para 0122, endpoint returns an error if the data processing stages are still running).
Wood in view of Chung hereafter WC teaches teardown the second pipeline (Para 0122, environmental teardown in a pipeline) upon completing provision of the query results to the second target system (Wood, Para 0085, the electronic content item is downloaded).
WC does not appear to explicitly teach an append-only first data store. In analogous art, Jayaram teaches an append-only data store (Para 024, data store 114 is an append only data store). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wood to include an append only data store, as taught by Jayaram. One of ordinary skill in the art would have been motivated to modify the method of Wood to include an append-only data store in order to ensure that data in the first data store cannot be deleted or modified, as taught by Jayaram (Para 0024, The immutable data cannot be deleted or modified.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Chung and Jayaram as applied to claim 1 above, and further in view of Frank et al (US 20170180266 A1) hereafter Frank. 
Regarding claim 3, WCJ teaches the data analytics system of claim 1; however, WCJ does not appear to explicitly teach wherein the first instructions comprise a declarative specification of the first pipeline. In analogous art, Frank teaches wherein the first instructions (Para 0119, application definition built as a JSON document) comprise a declarative specification of the first pipeline (Para 0119, JSON elements describing the desired deployment stages in a deployment pipeline). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to include, first instructions comprising a declarative specification of the first pipeline, as taught by Frank. One of ordinary skill in the art would have been motivated to modify the method of Wood to include first instructions comprising a declarative specification of the first pipeline in order to identify discrepancies between the preferred pipeline configuration and the actual pipeline configuration, as stated by Frank (Para 0128, identify any discrepancies between a preferred configuration for deployment pipeline and the actual configuration state of deployment pipeline).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Chung and Jayaram as applied to claim 1 above, and further in view of Cudak (US 10185517 B2) hereafter Cudak.
Regarding claim 4, WCJ teaches the data analytics system of claim 1; however, WCJ does not teach wherein the first instructions comprise a template personalized with metadata. In analogous art, Cudak teaches wherein first instructions comprise a template personalized with metadata (Claim 1, wherein the first instruction comprises the first metadata) (Fig 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wood to include first instructions comprising a template personalized with metadata, as taught by Cudak. One of ordinary skill in the art would have been motivated to modify the system of Wood to include first instructions comprising a template personalized with metadata in order to identify subsequent instructions as being related to the first instructions, as suggested by Cudak (Col 7; lines 4-5, metadata that identifies the two instructions as being related).
Regarding claim 15, WCJ teaches the data analytics system of claim 13; however, does not teach wherein the first instructions comprise a template personalized with metadata. In analogous art, Cudak teaches wherein first instructions comprise a template personalized with metadata (Claim 1, wherein the first instruction comprises the first metadata) (Fig 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to include first instructions comprising a template personalized with metadata, as taught by Cudak. One of ordinary skill in the art would have been motivated to modify the method of Wood to include first instructions comprising a template personalized with metadata in order to identify subsequent instructions as being related to the first instructions, as suggested by Cudak (Para 16, metadata that identifies the two instructions as being related).

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over  Wood in view of Chung and Jayaram as applied to claim 1 above, and further in view of Tsun (US 20080104194 A1) hereafter Tsun.
Regarding claim 5, WCJ teaches the data analytics system of claim 1; however, WCJ does not appear to explicitly teach wherein the first instructions comprise a function call and the data analytics system is configurable to generate first infrastructure instructions for creating the first pipeline to implement the function call. In analogous art, Tsun teaches first instructions comprising a function call (Para 0028, implementing function calls in the first instruction) and a method configured to generate first infrastructure instructions for creating the first pipeline to implement the function call (Fig. 2, 112a-c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wood to include including a function call in the first instructions implemented in the first pipeline, as taught by Tsun. One of ordinary skill in the art would have been motivated to modify the method of Wood to include a function call in the first instructions implemented in the first pipeline in order to allow the content server to implement query changes and other content request changes that are transparent to the provider of the publisher systems, as taught by Tsun (Para 0028, the provider of the content server may implement query changes and other content request changes that are essentially transparent to providers of the publisher systems).
Regarding claim 16, WCJ teaches the data analytics system of claim 13; however, WCJ does not appear to explicitly teach wherein the first instructions comprise a function call and the data analytics system is configurable to generate first infrastructure instructions for creating the first pipeline to implement the function call. In analogous art, Tsun teaches first instructions comprising a function call (Para 0028, implementing function calls in the first instruction) and a method configured to generate first infrastructure instructions for creating the first pipeline to implement the function call (Fig. 2, 112a-c). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to include including a function call in the first instructions implemented in the first pipeline, as taught by Tsun. One of ordinary skill in the art would have been motivated to modify the method of Wood to include including a function call in the first instructions implemented in the first pipeline in order to allow the content server to implement query changes and other content request changes that are transparent to the provider of the publisher systems, as taught by Tsun (Para 0028, the provider of the content server may implement query changes and other content request changes that are essentially transparent to providers of the publisher systems).
Claim 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Wood in view of Chung and Jayaram as applied to claim 1 above, and further in view of Lee (US 20040151343 A1) hereafter Lee.
Regarding claim 6, WCJ teaches the data analytics system of claim 1; however, does not appear to explicitly teach wherein the first pipeline is configured to generate the client-specific data object by performing at least one of validation, aggregation, filtering, classification, transformation, or coding operations. In analogous art, Lee teaches wherein the first pipeline is configured to generate the client-specific data object by performing filtering and classification (Para 0102, access control, partial classification, and real-time policy-based data filtering). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to include filtering and classification, as taught by Lee. One of ordinary skill in the art would have been motivated to modify the method of Wood to include filtering and classification in order to offload the back-end processing and minimize the flow of redundant or unwanted traffic, as taught by Lee (Para 0102, offloading the back-end processing and minimizing the flow of redundant or unwanted traffic). 
Regarding claim 17, WCJ teaches the data analytics system of claim 13; however, does not appear to explicitly teach wherein the first pipeline is configured to generate the client-specific data object by performing at least one of validation, aggregation, filtering, classification, transformation, or coding operations. In analogous art, Lee teaches wherein the first pipeline is configured to generate the client-specific data object by performing filtering and classification (Para 0102, access control, partial classification, and real-time policy-based data filtering). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wood to include filtering and classification, as taught by Lee. One of ordinary skill in the art would have been motivated to modify the method of Wood to include filtering and classification in order to offload the back-end processing and minimize the flow of redundant or unwanted traffic (Para 0102, offloading the back-end processing and minimizing the flow of redundant or unwanted traffic).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Chung and Jayaram as applied to claim 1 above, and further in view of  Meffert (US 5884321 A) hereafter Meffer.
Regarding claim 9, WCJ teaches the data analytics system of claim 1.  WCJ does not appear to explicitly teach wherein the second pipeline is configured according to the second instructions to provide virtualized access to an external data source and generate the query results using, at least in part, the virtualized access to the external data source. In analogous art, Meffert teaches providing virtualized access to an external data source (FIGS. 4A and 4B are flow charts of the steps used by the virtual view creating module to enable users to create virtual views) and generate the query results using, at least in part, the virtualized access to the external data source (Para 26, the user selects an option to query each folder within each virtual view to access the external database). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second pipeline system of Wood to include generating the query results using virtualized access to the external data source, as taught by Meffert. One of ordinary skill in the art would have been motivated to modify the second pipeline system of Wood to include the generation of query results using virtualized access to the external data source in order to allow users access to external database data while maintaining the integrity of information in existing database, as suggested by Meffert (Para 8, the system would allow users to maintain the integrity of information in existing databases).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Wood in view of Chung and Jayaram as applied to claim 1 above, and further in view of FURUWATAR (JP H08287123 A) hereafter Furuwatar.
Regarding claim 10, WCJ teaches the data analytics system of claim 1. WCJ does not appear to explicitly teach wherein the data analytics system is configurable to generate, in response to a privileged query, at least one of information describing data objects for multiple clients stored in the second data store, information describing first pipelines created by clients between the first and second data stores, or information describing second pipelines created by clients between the second data store and target systems of the clients. In analogous art, Furuwatar teaches generating information describing first pipelines created by clients between the first and second data stores information describing second pipelines created by clients between the second data store and target systems of the clients (Para 0014, In FIG. 1, specification information 1 is information describing the pipeline configuration of a pipeline and the hardware resources used by an instruction in each pipeline stage) (FIG. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wood to include generating information describing the first pipeline, as taught by Furuwatar. One of ordinary skill in the art would have been motivated to modify the method of Wood to include generating information describing the first pipeline in order to solve the conflict state of resources in the pipeline, as suggested by Furuwatar (ABS, generating an operation model which solves the conflict state of resources in a pipeline).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Chung and Jayaram as applied to claim 1 above, and further in view of Garcia (US 9672487 B1) hereafter Garcia.
Regarding claim 11, WCJ teaches the data analytics system of claim 1. WCJ does not appear to explicitly teach wherein the data analytics system is configurable to load information received from external data sources into the first data store in response to privileged instructions. In analogous art, Garcia teaches loading information received from external data sources into the first data store in response to privileged instructions (Para 130, store, to the first data store, sensitive information received from an external data source in response to appropriate credentialing information). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wood to include loading information received from external data sources into the first data store in response to privileged instructions, as taught by Garcia. One of ordinary skill in the art would have been motivated to modify the system of Wood to include loading information received from external data sources into the first data store in response to privileged instructions in order to access received sensitive data that remains secure and traceable, as suggested by Garcia (ABS, the data remains secure and traceable, e.g., in accordance with its provider's specifications.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166